Title: To George Washington from Daniel Bedinger, 20 May 1789
From: Bedinger, Daniel
To: Washington, George



Sir
Norfolk [Va.] May 20th 1789

My time having since the peace, been almost wholly employed in the Naval Office at this place, I humbly flatter myself, that I have acquired some little knowledg of the nature of the business and Duties of a Collector of the Customs. Should any such Office be created, I beg leave to present myself as an humble candidate.
I do not mean to trouble your Excellency further on the subject by stating fully my humble pretentions, but for particulars respecting myself, beg leave to refer you to the honorable gentleman who will present this letter. I am with every sentiment of respect your Excellencys most Obedient and most humble servant

Daniel Bedinger

